DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 , 7- 9, and 13-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Troy et al 20160121463A1.
Troy et al discloses the claimed invention as recited in the claims and shown below:
1.    A drive head for a wrench, the drive head comprising:

a first drive member 26;

34 keyed to and slidingly engaged with the first drive member and slidable between a first positon and a second position with respect to the first drive member; and

a biasing member 18 configured to bias the second drive member toward the first position.


7.    A drive head according to claim 1, the biasing member including a spring seat  axially fixed with respect to the first drive member. See Figures 2&3

    PNG
    media_image1.png
    539
    562
    media_image1.png
    Greyscale

See Fig.2

    PNG
    media_image1.png
    539
    562
    media_image1.png
    Greyscale

9.    A drive head for a wrench including a shaft, the drive head comprising:

a first drive member 26 securable to the shaft, the first drive member being

configured to engage a first driven member;


a second drive member 34 keyed to and slidingly engaged with the first drive member and slidable between a first positon and a second position with respect to the first drive 

a biasing member 18 acting on the second drive member and biasing the second drive member toward the first position,

wherein when the second drive member is in the first position, the second drive member is distal relative to the first drive member and positioned to engage the second driven member, and wherein when the second drive member is in the second position, the first drive member is distal relative to the second drive member and positioned to engage the first driven member.


13.    A drive head according to claim 9, the biasing member including a spring seat axially fixed with respect to the first drive member. See Fig.2

    PNG
    media_image1.png
    539
    562
    media_image1.png
    Greyscale

14.    A drive head according to claim 13, wherein the biasing member comprises a spring positioned between the spring seat and the second drive member. See Fig.2

    PNG
    media_image1.png
    539
    562
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The 892 discloses prior art being made of record. Carlson shows an elongated wrench with multiple bends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723



Ldw